UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                     ___________________________

                             No. 98-41473
                     ___________________________

                             LESTER T. PULLEN,

                                                       Plaintiff-Appellant,

                                  VERSUS


                             RANDY VANDERTUIN,
                                                       Defendant-Appellee.

         ___________________________________________________

  Appeal from the United States District Court for the Eastern
                        District of Texas
                           (4:97-CV-238)
     ___________________________________________________
                           July 17, 2000

Before DAVIS, JONES and STEWART, Circuit Judges.

DAVIS, Circuit Judge:*


     Lester Pullen, proceeding pro se and informa pauperis, appeals

the district court’s entry of summary judgment dismissing Pullen’s

42 U.S.C. § 1983 civil rights suit against Randy Vandertuin, a

McKinney,   Texas   police    officer,    based   on   qualified   immunity.

Pullen alleges that Vandertuin violated his civil rights by using

excessive force while arresting Pullen for violating narcotics



     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    -1-
laws.    Pullen’s appeal presents a single issue: whether Pullen has

raised    a    question    of   material        fact   sufficient     to   defeat

Vandertuin’s motion for summary judgment. For the reasons that

follow, we conclude that he has not.

                                        I.

      On July 19, 1996, Officer Vandertuin was working undercover on

a   buy-bust   drug     operation   involving      a   confidential    informant

(“C.I.”). Vandertuin and other officers wired the C.I. with a body

microphone that enabled Vandertuin and the other officers to

monitor the C.I. as he drove Pullen and Pullen’s two children to a

drug rendezvous.

      The officers observed Pullen purchasing crack cocaine. After

the purchase, Pullen returned to the passenger seat of the vehicle

driven by the C.I. and gave some of the narcotics to the C.I. in

exchange for forty dollars cash.              Observing this transaction, the

officers decided to make a traffic stop of the vehicle driven by

the C.I..

      According    to    Vandertuin’s     affidavit,     he   overheard    Pullen

advise the C.I. to put the crack in her mouth and swallow.

Vandertuin then approached the passenger side of the vehicle, where

Pullen was seated, and observed Pullen “with his head down, making

suspicious movements with his hands, and [] became concerned that

he might be attempting to secure a weapon.” Vandertuin states that

Pullen refused to exit the vehicle and continued making suspicious


                                        -2-
movements with his hands. Thus, “[f]earing for [his] own safety as

well as that of my fellow officers, the children in the back seat

and the C.I.,” Vandertuin opened the passenger door and removed

Pullen by this right arm.   Vandertuin states that Pullen struggled

as he was being handcuffed.       During the struggle, Vandertuin

observed an unidentified male approach the scene. “Not knowing the

intent of this unidentified person, and/or whether such a person

might interfere with the arrest of Pullen and jeopardize the safety

of those present,” Vandertuin “placed [his] foot in the center of

Pullen’s back at which time another officer came and assisted in

hurriedly handcuffing Pullen.”

     Pullen contests few aspects of Vandertuin’s account.    In his

affidavit, Pullen states only that he was already out of the car

when Vandertuin came running up, threw him on the ground, and

stomped on him.   According to Pullen, Vandertuin stopped stomping

to look into Pullen’s mouth, stomped on Pullen several more times,

again looked in Pullen’s mouth, and then took him back to the car.

     Pursuant to a magistrate’s recommendation, the district court

entered summary judgment for Vandertuin, finding that the officer

was entitled to qualified immunity.    The court found that “it is

undisputed that the Plaintiff resisted the Defendant’s attempts to

handcuff him, and that an unidentified male was approaching the

scene, causing the Defendant to be concerned about the possibility

of being outmanned by the Plaintiff and the other male.”   The court



                                 -3-
concluded that such circumstances rendered Officer Vandertuin’s

decisions to place the Plaintiff face down on the ground and to

place his foot in the center of Plaintiff’s back objectively

reasonable.

                                    II.

     We review de novo the district court’s grant of summary

judgment, viewing questions of fact in the light most favorable to

the party opposing the motion.     Horton v. City of Houston, 179 F.3d
188, 191 (5th Cir. 1999).    Summary judgment is proper only if “the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with affidavits, if any, show that there is no

genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law.”       Fed. R. Civ. P. 56(c);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-24, 106 S. Ct.
2548 (1986).     Moreover, in prisoner pro se cases, courts must

vigilantly    “guard   against   premature   truncation   of   legitimate

lawsuits merely because of unskilled presentations.”           Murrell v.

Bennet, 615 F.2d 306, 311 (5th Cir. 1980).

     On appeal, Pullen essentially argues that Officer Vandertuin

lied in his affidavit.     He contends that Vandertuin did not see a

drug deal go down, that he did not resist arrest, that he did not

strike his children, and that he did not possess a weapon.            To

support these allegations, Pullen cites a portion of his trial

testimony from his drug case and a “case summary,” neither of which


                                    -4-
he presented to the district court.       Apparently, Pullen also seeks

to incorporate his affidavit filed in response to Vandertuin’s

motion for summary judgment.

     The doctrine of qualified immunity shields officers from suit

if the officers’ actions were reasonable “in light of clearly

established law and the information the . . . officers possessed.”

Anderson v. Creighton, 483 U.S. 635, 641 (1987). In the context of

an excessive force claim, we must engage in an “objective” inquiry

and “balance the amount of forced used against the need for that

force with reference to clearly established law at the time of the

conduct in question.”       Colston v. Barnhart, 130 F.3d 96, 99 (5th

Cir. 1997).     We look “to the totality of the circumstances, paying

particular attention to whether the suspect pose[d] an immediate

threat to the safety of the officers or others, and whether he

[was] actively resisting arrest.”        Stroik v. Ponseti, 35 F.3d 155,

158 (5th Cir. 1994). Moreover, the Supreme Court has explained that

we must not employ “the 20/20 vision of hindsight,” but must

instead consider the “fact that police officers are often forced to

make split second judgments - - in circumstances that are tense,

uncertain, and rapidly evolving - - about the amount of force that

is necessary in a particular situation.”             Graham v. Connor, 490
U.S. 386, 396-97 (1989).

     Accepting Pullen’s statements as true and assuming arguendo

that we   may    properly   consider   the   trial    transcript   and   case


                                   -5-
summary, we nevertheless find that Pullen has failed to raise a

genuine issue of material fact as to whether Officer Vandertuin

employed excessive force.           Pullen does not dispute that: (1) he

purchased illegal narcotics; (2) Vandertuin heard this transaction;

(3) Vandertuin heard him instructing the C.I. to swallow or destroy

evidence; (3) Vandertuin knew that a confidential informant and two

children were     in     Pullen’s   car    and;    (4)     an    unidentified    male

approached Vandertuin as he attempted to handcuff Pullen.                       These

facts   establish      that   Vandertuin     faced    an    unstable,      dangerous

situation, which posed a threat not only to himself but also to the

C.I.    and   Pullen’s    children.        Faced     with       such   a   situation,

Vandertuin did not act unreasonably in throwing Pullen to the

ground and standing on him in order to bring Pullen under control

quickly and to ascertain the threat posed by the unidentified male.

 Accordingly, the district court did not commit error in entering

summary judgment against Pullen’s claim.

                                      III.

       The judgment of the district court is AFFIRMED.




                                       -6-